                          UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF INDIANA
                              INDIANAPOLIS DIVISION

DEBORAH L LESER,                              )
                                              )
                       Plaintiff,             )
                                              )
                    v.                        )            No. 1:16-cv-02044-TWP-DLP
                                              )
INDIANAPOLIS PUBLIC SCHOOLS,                  )
BOARD OF SCHOOL COMMISSIONERS FOR )
THE CITY OF INDIANAPOLIS,                     )
MARY ANN SULLIVAN Individually and in her )
Official Capacity,                            )
SAM ODLE Individually and in his Official     )
Capacity,                                     )
LANIER ECHOLS Individually and in her         )
Official Capacity,                            )
MICHAEL O'CONNOR Individually and in his      )
Official Capacity,                            )
GAYLE COSBY Individually and in her Official )
Capacity,                                     )
KELLY BENTLEY Individually and in her         )
Official Capacity,                            )
DIANE ARNOLD Individually and in her Official )
Capacity,                                     )
LEWIS D. FEREBEE,                             )
LE BOLER,                                     )
WANDA LEGRAND,                                )
LELA TINA HESTER,                             )
                                              )
                       Defendants.            )

               ORDER ADOPTING REPORT AND RECOMMENDATION
       The Magistrate Judge submitted her Report and Recommendation on Sanctions (Dkt. 227).

The parties were afforded due opportunity pursuant to statute and the rules of this Court to file

objections; none were filed. The Court, having considered the Magistrate Judge’s Report and

Recommendation, hereby adopts the Magistrate Judge’s Report and Recommendation.
       The Plaintiff’s Request for Sanctions (Dkt. 151) is GRANTED IN PART and DENIED

IN PART. The Plaintiff, pursuant to Rule 37(c)(1)(A), should be awarded her reasonable

attorneys’ fees and expenses incurred in having to brief and catalog the privilege log issues

between the time period of March 19, 2019 and April 2, 2019, as detailed in the Report and

Recommendation. These fees and expenses should not include the costs associated with bringing

Plaintiff’s Motion to Compel (Dkt. 151) or preparing for oral argument on April 8, 2019. The

Plaintiff should file a motion with this Court outlining her attorney time and fees and any other

expenses incurred, along with any justification for the reasonableness of the monetary calculation.


       IT IS SO ORDERED.

       Date:    5/30/2019




Distribution:

Kevin W. Betz
BETZ & BLEVINS
kbetz@betzadvocates.com

Sandra L. Blevins
BETZ & ASSOCIATES
sblevins@betzadvocates.com

Ellen E. Boshkoff
FAEGRE BAKER DANIELS LLP (Indianapolis)
ellen.boshkoff@faegrebd.com

Sarah V. Bowers
FAEGRE BAKER DANIELS LLP (Indianapolis)
sarah.bowers@faegrebd.com

Jamie A. Maddox
BETZ & ASSOCIATES
jmaddox@betzadvocates.com
Jonathan Lamont Mayes
BOSE MCKINNEY & EVANS, LLP
jmayes@boselaw.com

Andrew M. McNeil
BOSE MCKINNEY & EVANS, LLP
amcneil@boselaw.com

Alexander Edward Preller
FAEGRE BAKER DANIELS LLP (Indianapolis)
alex.preller@faegrebd.com

Howard L. Stevenson
STEVENSON LEGAL GROUP, LLP
hstevenson@csmlegal.com
